 

Exhibit 10.1

 

FORM OF EXECUTIVE SEVERANCE AGREEMENT

 

Date:

 

 

 

 

 

Subject:

 

Executive Severance Plan

 

 

 

From:

 

Kathy Kennedy

 

 

 

To:

 

Participant Name

 

As part of the Dade Behring leadership team, you play an important role in Dade
Behring.  To recognize your dedication and commitment towards our vision and
future business success, I am pleased to inform you of your participation in the
improved Executive Severance Plan which will provide you with additional
financial security while finding new employment or pursuing other goals in the
event of an involuntary termination.

 

EXECUTIVE SEVERANCE PLAN

 


1.             (A)          IF YOU ARE “INVOLUNTARILY TERMINATED” (AS DEFINED IN
SECTION 2 BELOW) BY THE COMPANY OTHER THAN AS SET FORTH IN SECTION 1(B), YOU
WILL BE ENTITLED TO RECEIVE (1) YOUR BASE SALARY PAYABLE IN REGULAR PAYROLL
INSTALLMENTS FROM THE DATE OF SUCH TERMINATION FOR 12 MONTHS (LESS APPLICABLE
WITHHOLDINGS), (2) A BONUS EQUAL TO YOUR TARGET BONUS IN THE YEAR OF YOUR
TERMINATION, PAYABLE OVER 12 MONTHS IN REGULAR PAYROLL INSTALLMENTS FROM THE
DATE OF SUCH TERMINATION (LESS APPLICABLE WITHHOLDING) AND (3) A BONUS EQUAL TO
THE BONUS YOU WOULD HAVE RECEIVED HAD YOU REMAINED EMPLOYED FOR THE ENTIRE BONUS
PERIOD (THE AMOUNT TO BE DETERMINED BY THE COMPENSATION COMMITTEE OR BOARD IN
GOOD FAITH), PRO RATED BASED ON THE NUMBER OF DAYS THAT HAVE ELAPSED DURING THE
YEAR THROUGH THE DATE OF TERMINATION (AND PAYABLE IN ACCORDANCE WITH NORMAL
COMPANY POLICY) (LESS APPLICABLE WITHHOLDING).


 


(B)           IF YOUR INVOLUNTARY TERMINATION OCCURS ON OR WITHIN TWO YEARS
AFTER OR IN ANTICIPATION OF A CHANGE IN CONTROL (AS DEFINED IN THE 2004
INCENTIVE COMPENSATION PLAN), YOU WILL BE ENTITLED TO RECEIVE IN ONE LUMP SUM
PAYMENT WITHIN THIRTY (30) DAYS AFTER THE INVOLUNTARY TERMINATION TWO TIMES YOUR
ANNUAL BASE SALARY AND TWO TIMES THE HIGHER OF YOUR TARGET BONUS IN THE YEAR OF
YOUR TERMINATION OR YOUR TARGET BONUS IN THE PRECEDING YEAR.  IN ADDITION WITH
RESPECT TO SUCH INVOLUNTARY TERMINATION, YOU WILL BE ENTITLED TO RECEIVE A BONUS
EQUAL TO THE GREATER OF (1) A BONUS EQUAL TO THE BONUS YOU WOULD HAVE RECEIVED
HAD YOU REMAINED EMPLOYED FOR THE ENTIRE BONUS PERIOD OR (2) YOUR TARGET BONUS
FOR THE ENTIRE BONUS PERIOD, IN EACH CASE PRORATED BASED ON THE NUMBER OF DAYS
THAT HAVE ELAPSED DURING THE YEAR THROUGH THE DAY OF TERMINATION.  YOU WILL ALSO
BE ENTITLED TO RECEIVE NO LATER THAN THIRTY (30) DAYS AFTER THE INVOLUNTARY
TERMINATION THE BONUS, IF ANY, FOR THE PRECEDING BONUS PERIOD WHICH WAS
DETERMINED FOR YOU, TO THE EXTENT SUCH BONUS HAS NOT YET BEEN PAID, AND IF THE
BONUS FOR SUCH PRECEDING PERIOD HAS NOT YET BEEN DETERMINED PRIOR TO A CHANGE IN
CONTROL, THE BONUS FOR SUCH PRECEDING PERIOD SHALL NOT BE LESS THAN THE GREATER
OF (I) YOUR TARGET BONUS FOR

 

--------------------------------------------------------------------------------


 

EXECUTIVE SEVERANCE PLAN

                        , 2005

 


SUCH PERIOD OR (II) THE BONUS CALCULATED UNDER SUCH BONUS PLAN AND THE BONUS
SHALL BE PAID IN ACCORDANCE WITH HISTORIC NORMAL COMPANY POLICY AS TO THE TIMING
OF BONUSES.


 


(C)           IN ADDITION, IF YOU ARE INVOLUNTARILY TERMINATED (AS DEFINED IN
SECTION 2 BELOW), THE COMPANY SHALL PROVIDE YOU WITH EXECUTIVE OUTPLACEMENT
SERVICES.  FOR ONE YEAR FOLLOWING AN INVOLUNTARY TERMINATION DESCRIBED IN
SECTION 1(A) OR TWO YEARS FOLLOWING AN INVOLUNTARY TERMINATION DESCRIBED IN
SECTION 1(B), THE COMPANY SHALL PROVIDE YOU (AND YOUR FAMILY TO THE EXTENT YOUR
FAMILY WAS COVERED UNDER THE COMPANY’S HEALTH PLAN AT THE DATE OF YOUR
TERMINATION OF EMPLOYMENT) WITH HEALTH BENEFITS AT THE SAME LEVEL AS ACTIVE
EMPLOYEES PROVIDED YOU PAY THE COMPANY ON A MONTHLY BASIS THE PORTION OF THE
PERIODIC COST OF SUCH CONTINUED COVERAGE EQUAL TO THE DOLLAR AMOUNT YOU WOULD
HAVE CONTRIBUTED IF YOU REMAINED AN ACTIVE EMPLOYEE.  TO THE EXTENT PERMISSIBLE,
THE END OF SUCH COVERAGE PERIOD SHALL BE TREATED AS THE “QUALIFYING EVENT” FOR
PURPOSES OF COBRA CONTINUATION COVERAGE.  IF THE COMPANY DETERMINES IT IS UNABLE
OR IT VIOLATES APPLICABLE NONDISCRIMINATION REQUIREMENTS TO PROVIDE SOME OR ALL
OF THE HEALTH BENEFITS IN THIS SECTION 1(C) UNDER ANY OF ITS HEALTH PLAN
OPTIONS, THE COMPANY WILL USE ITS BEST EFFORTS TO PURCHASE FOR YOU (AND YOUR
FAMILY TO THE EXTENT YOUR FAMILY WAS COVERED UNDER THE COMPANY’S HEALTH PLAN AT
THE DATE OF YOUR TERMINATION OF EMPLOYMENT) HEALTH INSURANCE COVERAGE FOR THE
PERIODS SET FORTH IN THIS PARAGRAPH AT A COMPARABLE COST TO THE COMPANY.


 


(D)          PAYMENTS AND BENEFITS UNDER THIS SECTION WILL ONLY BE PAID IF YOU
HAVE EXECUTED AND DELIVERED TO THE COMPANY A GENERAL RELEASE IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY WHICH INCLUDES A RELEASE OF AGE
DISCRIMINATION CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED (INCLUDING THE OLDER WORKERS BENEFIT PROTECTION ACT) AND ONLY SO LONG AS
YOU HAVE NOT BREACHED THE PROVISIONS OF SECTIONS 4 AND 5 BELOW.


 


(E)           FOR PURPOSES OF THIS LETTER AGREEMENT, “COMPANY” SHALL MEAN DADE
BEHRING HOLDINGS, INC. AND ITS SUBSIDIARIES.


 


2.             “INVOLUNTARY TERMINATION” MEANS A TERMINATION BY THE COMPANY
OTHER THAN IF:


 


(A)          YOU CHOOSE TO LEAVE THE COMPANY, OTHER THAN IN CONNECTION WITH
(I) A DIMINUTION IN YOUR POSITION (INCLUDING STATUS, TITLES OR REPORTING
REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES (INCLUDING THE ASSIGNMENT
TO YOU OF ANY DUTIES INCONSISTENT WITH YOUR POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES) OR TERMS AND CONDITIONS OF EMPLOYMENT, EXCLUDING FOR THIS
PURPOSE AN ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH
AND WHICH IS REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF
GIVEN BY YOU, (II) A REDUCTION OF YOUR BASE SALARY OR BONUS OPPORTUNITY (AS THE
SAME MAY BE INCREASED FROM TIME TO TIME), OR (III) THE RELOCATION OF YOUR
PRIMARY BUSINESS LOCATION TO A PLACE MORE THAN FIFTY (50) MILES FROM ITS PRESENT
LOCATION, WITHOUT YOUR CONSENT;

 

2

--------------------------------------------------------------------------------


 


(B)           YOU ARE TERMINATED FOR CAUSE (AS DEFINED IN THE DADE BEHRING 2002
MANAGEMENT STOCK OPTION PLAN); OR


 


(C)           YOU ELECT TO ACCEPT A COMPARABLE POSITION EITHER WITHIN THE
COMPANY OR WITH A SUCCESSOR EMPLOYER, FOR EXAMPLE, A PURCHASER OF YOUR BUSINESS
UNIT, IF SOLD.


 


3.             IF YOU BECOME ENTITLED TO ANY PAYMENTS OR BENEFITS WHETHER
PURSUANT TO THE TERMS OF OR BY REASON OF THIS LETTER AGREEMENT OR ANY OTHER
PLAN, ARRANGEMENT, AGREEMENT, POLICY OR PROGRAM (INCLUDING WITHOUT LIMITATION
ANY STOCK OPTION, RESTRICTED STOCK, STOCK APPRECIATION RIGHT OR SIMILAR RIGHT,
OR THE LAPSE OR TERMINATION OF ANY RESTRICTION ON THE VESTING OR EXERCISABILITY
OF ANY OF THE FOREGOING) WITH THE COMPANY, ANY SUCCESSOR TO THE COMPANY OR TO
ALL OR A PART OF THE BUSINESS OR ASSETS OF THE COMPANY (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, SPIN OFF, OR OTHERWISE AND
REGARDLESS OF WHETHER SUCH PAYMENT IS MADE BY OR ON BEHALF OF THE COMPANY OR
SUCH SUCCESSOR) OR ANY PERSON WHOSE ACTIONS RESULT IN A CHANGE OF CONTROL OR ANY
PERSON AFFILIATED WITH THE COMPANY OR SUCH PERSONS (IN THE AGGREGATE, “PAYMENTS”
OR SINGULARLY, “PAYMENT”), WHICH PAYMENTS ARE REASONABLY DETERMINED BY YOU TO BE
SUBJECT TO THE TAX IMPOSED BY SECTION 4999 OR ANY SUCCESSOR PROVISION OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED OR ANY SIMILAR STATE OR LOCAL TAX, OR
ANY INTEREST OR PENALTIES ARE INCURRED BY YOU WITH RESPECT TO SUCH EXCISE TAX
(SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THE COMPANY SHALL PAY YOU AN
ADDITIONAL AMOUNT (“GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY YOU,
AFTER DEDUCTION OR PAYMENT OF (I) ANY EXCISE TAX ON PAYMENTS, (II) ANY FEDERAL,
STATE AND LOCAL INCOME TAX AND EXCISE TAX UPON THE PAYMENT PROVIDED FOR BY THIS
SECTION, AND (III) ANY ADDITIONAL INTEREST AND PENALTIES IMPOSED BECAUSE THE
EXCISE TAX IS NOT PAID WHEN DUE, SHALL BE EQUAL TO THE FULL AMOUNT OF THE
PAYMENTS.  THE GROSS-UP PAYMENT SHALL BE PAID TO YOU WITHIN THIRTY (30) DAYS OF
THE COMPANY’S RECEIPT OF WRITTEN NOTICE FROM YOU THAT THE EXCISE TAX HAS BEEN
PAID, IS OR WAS PAYABLE OR WILL BE PAYABLE AT ANY TIME IN THE FUTURE.


 

Notwithstanding the preceding paragraph of this Section 3, the Company will not
have any obligation to make the Gross-Up Payment unless the value of the
Payments exceeds 110% of the maximum amount of Payments that could be paid to
you without any imposition of Excise Taxes (the “110% Amount”). If the value of
the Payments does not exceed the 110% Amount, the Payments will be reduced to
the maximum amount of Payments that could be paid to you without any imposition
of Excise Taxes.

 

For purposes of determining the amount of payments pursuant to Section 3, you
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the payment is to be made
and state and local income taxes at the highest marginal rates of taxation in
the state and locality of your residence or your place of business, whichever is
higher, on the date the payment is to be made.

 


4.             YOU ACKNOWLEDGE THAT IN THE COURSE OF YOUR EMPLOYMENT WITH THE
COMPANY YOU HAVE BECOME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH OTHER
CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND THAT YOUR SERVICES HAVE BEEN
AND SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY. 
THEREFORE, YOU AGREE THAT, DURING YOUR EMPLOYMENT WITH THE COMPANY AND FOR ONE
YEAR THEREAFTER IF YOUR EMPLOYMENT TERMINATES OTHER THAN PURSUANT TO
SECTION 1(B) OR FOR TWO YEARS THEREAFTER IF YOUR EMPLOYMENT TERMINATES PURSUANT
TO SECTION 1(B) (THE “NONCOMPETE PERIOD”), YOU SHALL NOT DIRECTLY OR INDIRECTLY
OWN ANY INTEREST IN, MANAGE, CONTROL,

 

3

--------------------------------------------------------------------------------


 


PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN
ANY BUSINESS COMPETING WITH THE BUSINESSES OF THE COMPANY, AS SUCH BUSINESSES
EXIST OR ARE IN PROCESS DURING YOUR EMPLOYMENT WITH THE COMPANY ON THE DATE OF
THE TERMINATION OF YOUR EMPLOYMENT, WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE
COMPANY ENGAGES OR PLANS TO ENGAGE IN SUCH BUSINESSES.  NOTHING HEREIN SHALL
PROHIBIT YOU FROM BEING A PASSIVE OWNER OF NOT MORE THAN 2% OF THE OUTSTANDING
STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED, SO LONG AS YOU
HAVE NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


 


5.             DURING THE NONCOMPETE PERIOD, YOU SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY TO LEAVE THE EMPLOY OF THE COMPANY, OR IN ANY WAY
INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY EMPLOYEE THEREOF,
(II) HIRE ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY AT ANY TIME DURING YOUR
EMPLOYMENT OR (III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER,
LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY TO
CEASE DOING BUSINESS WITH THE COMPANY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION
AND THE COMPANY (INCLUDING, WITHOUT LIMITATION, MAKING ANY NEGATIVE OR
DISPARAGING STATEMENTS OR COMMUNICATIONS REGARDING THE COMPANY).


 


6.             IF, AT THE TIME OF ENFORCEMENT OF SECTION 4 OR 5 OF THIS LETTER,
A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE UNREASONABLE UNDER
CIRCUMSTANCES THEN EXISTING, YOU AND THE COMPANY AGREE THAT THE MAXIMUM PERIOD,
SCOPE OR GEOGRAPHICAL AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA.  BECAUSE YOUR SERVICES ARE
UNIQUE AND BECAUSE YOU HAVE ACCESS TO CONFIDENTIAL INFORMATION AND WORK PRODUCT,
YOU AND THE COMPANY AGREE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR
ANY BREACH OF THIS LETTER AGREEMENT.  THEREFORE, IN THE EVENT A BREACH OR
THREATENED BREACH OF THIS LETTER AGREEMENT, THE COMPANY OR ITS SUCCESSORS OR
ASSIGNS, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, SHALL
BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF
FROM A COURT OF COMPETENT JURISDICTION IN ORDER TO ENFORCE, OR PREVENT ANY
VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER
SECURITY).  IN ADDITION, IN THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY YOU
OF SECTION 4, THE NONCOMPETE PERIOD SHALL BE TOLLED UNTIL SUCH BREACH OR
VIOLATION HAS BEEN DULY CURED.  YOU ACKNOWLEDGE THAT THE RESTRICTIONS CONTAINED
IN SECTIONS 4 AND 5 ARE REASONABLE AND THAT YOU HAVE REVIEWED THE PROVISIONS OF
THIS LETTER AGREEMENT WITH YOUR LEGAL COUNSEL.


 


7.             WHENEVER POSSIBLE, EACH PROVISION OF THIS LETTER AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS LETTER AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY ACTION IN ANY OTHER JURISDICTION, BUT THIS LETTER
AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF
SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.

 

4

--------------------------------------------------------------------------------


 


8.             THE EXECUTIVE SEVERANCE PLAN IS INTENDED TO BE AN UNFUNDED PLAN
MAINTAINED BY THE COMPANY FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES AS DESCRIBED IN THE REGULATIONS PURSUANT TO THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED AND WILL BE INTERPRETED ACCORDINGLY. 
ADMINISTRATIVE INFORMATION REGARDING THE EXECUTIVE SEVERANCE PLAN AND THE CLAIMS
PROCEDURE UNDER THE EXECUTIVE SEVERANCE PLAN IS SET FORTH IN APPENDIX A.


 


9.             IF, AFTER A CHANGE IN CONTROL (AS DEFINED IN THE 2004 INCENTIVE
COMPENSATION PLAN), YOU OR YOUR ESTATE OR YOUR HEIRS PREVAILS IN ANY ACTION TO
ENFORCE YOUR RIGHTS UNDER THIS LETTER AGREEMENT, YOU SHALL BE ENTITLED TO
RECEIVE YOUR ATTORNEY’S FEES, COSTS AND EXPENSES INCURRED IN ENFORCING YOUR
RIGHTS UNDER THIS LETTER AGREEMENT, AS WELL AS INTEREST AT THE PRIME RATE AS
PUBLISHED IN THE WALL STREET JOURNAL FROM TIME TO TIME ON THE AMOUNT OF THE
JUDGMENT FROM THE DATE OF DEMAND FOR PAYMENT HEREUNDER THROUGH THE DATE OF
RECEIPT OF THE AMOUNT OF THE JUDGMENT.


 


10.           THIS LETTER AGREEMENT, THOSE DOCUMENTS EXPRESSLY REFERRED TO
HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH EMBODY THE COMPLETE AGREEMENT
AND UNDERSTANDING AMONG YOU AND THE COMPANY AND SUPERSEDE AND PREEMPT ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY, EXCEPT
YOUR AGREEMENT DATED                       , 2002 ATTACHED HERETO.  YOU HEREBY
AGREE THAT IN CONSIDERATION FOR AND SUBJECT TO THE RECEIPT OF PAYMENTS TO BE
RECEIVED UNDER THIS LETTER AGREEMENT, YOU WAIVE ANY AND ALL RIGHTS TO SEVERANCE
PAYMENTS OR BENEFITS UNDER ANY OTHER PLANS, PROGRAMS, CONTRACTS OR ARRANGEMENTS
OF THE COMPANY EXCEPT AS PROVIDED IN ANY INCENTIVE OR EQUITY GRANT.


 


11.           YOU AGREE TO KEEP THE TERMS, CONDITIONS AND AMOUNTS PAYABLE UNDER
THIS EXECUTIVE SEVERANCE PLAN STRICTLY CONFIDENTIAL.  FAILURE TO RESPECT THIS
CONFIDENTIALITY WILL JEOPARDIZE PARTICIPATION IN THE PLAN.


 


12.           IF YOU ARE REHIRED DURING THE PERIOD YOU ARE RECEIVING SEVERANCE
PAYMENTS, YOUR SEVERANCE PAYMENTS WILL STOP ON YOUR REHIRE DATE AND YOUR FUTURE
PARTICIPATION IN THE EXECUTIVE SEVERANCE PLAN WILL BE DETERMINED BY THE BOARD
BASED ON THE FACTS AND CIRCUMSTANCES OF YOUR REHIRE.


 


13.           IF YOU DIE WHILE RECEIVING SEVERANCE PAY, ANY REMAINING SEVERANCE
WILL BE PAID TO YOUR ESTATE OR HEIRS.


 


14.           IF YOUR SEVERANCE PAY HAS BEEN OVERPAID OR WRONGFULLY PAID, YOU
MUST RETURN THE OVERPAYMENT TO THE COMPANY.  IF YOU FAIL TO RETURN THE
OVERPAYMENT UPON NOTIFICATION, YOU MAY NOT RECEIVE FUTURE SEVERANCE PAY.  IN
ADDITION, THE COMPANY MAY TAKE APPROPRIATE STEPS TO COLLECT THE OVERPAYMENT.


 


15.           IF YOUR ADDRESS CHANGES WHILE YOU ARE RECEIVING SEVERANCE PAY AND
YOU DO NOT NOTIFY THE COMPANY, YOUR SEVERANCE PAY MAY BE DELAYED.

 

5

--------------------------------------------------------------------------------


 

Working together, we can leverage our strengths, manage through our challenges
and anticipate a very positive future.  I very much look forward to working with
you as we progress together.

 

Congratulations!

 

/s/ Kathy Kennedy

 

 

Kathy Kennedy

Senior Vice President Human Resources

 

Agreed and Acknowledged

 

 

 

 

Participant Name

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

Plan Sponsor and Administrator

 

Dade Behring, Inc. sponsors the Executive Severance Plan.

 

The plan administrator of the Executive Severance Plan is the Compensation
Committee or such other committee appointed by Dade Behring’s Board of
Directors.

 

The Senior Vice President, Human Resources is your primary source of information
about the Executive Severance Plan. If you have questions the Senior Vice
President, Human Resources cannot answer satisfactorily, you may contact the
plan administrator at:

 

Compensation Committee
c/o Dade Behring Inc.
1717 Deerfield Road
Deerfield, IL 60015

 

Plan Identification

 

The plan’s official name is the Dade Behring Executive Severance Plan and the
official plan number 503.

 

Claims Procedure

 

Should any claim you make be denied, you will receive a written or electronic
explanation of the decision within 90 days (180 days if the plan administrator
informs you of the need for an extension and the expected decision date) after
the original claim was filed.  The explanation will:

 

a)     Describe the reason(s) your claim was denied;

b)    Reference any plan provision on which the denial is based;

c)     Describe any additional information needed to reach a decision on your
claim;

d)    Explain why the additional information is necessary;

e)     Describe the plan’s claims procedure and the time limits applicable to
such procedures; and

f)     Describe your right to bring a civil action under Sections 502(a) of
ERISA.

 

If you do not receive a written or electronic response to your claim within 90
days (180 days if the plan administrator informs you of the need for an
extension and the expected decision date), your claim will be deemed denied.  If
your claim is denied (or deemed denied), you may then have your claim denial
reviewed.

 

If you want to have the decision reviewed, you must submit a written or
electronic request for a review to the plan administrator within 60 days after
you receive your explanation of denial (or when your claim is deemed denied). 
You can have a lawyer represent you.  Written or electronic

 

7

--------------------------------------------------------------------------------


 

comments, documents, records and other information relating to the claim for
benefits may be submitted to the plan administrator along with the review
request.  During the 60-day period following notice of denial, you or your
authorized representative may receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relied upon, submitted, considered, generated or showing procedural
compliance in connection with your claim.  The review will take into account all
comments, documents, records and other information submitted without regard to
whether such information was submitted or considered in the initial
determination.

 

Upon receipt of a request for review of a claim denial, the plan administrator
will undertake a full and fair review and provide you with written or electronic
notice of its decision.  A final decision will be made within 60 days (120 days
if the plan administrator informs you of the need for an extension and the
expected decision date) after the plan’s receipt of your request for review. 
However, if the period of time is extended due to your failure to submit
information necessary to decide the claim, the period for making the benefit
determination on review will be tolled from the date on which extension notice
is sent to you until the date on which you respond to the request for additional
information.

 

If your claim is wholly or partially denied on review, the notice of the
decision on review will inform you of the specific reasons for the decision, the
specific provisions of the Plan upon which the decision is based, a statement
that you are entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relied
upon, submitted, considered, generated or showing procedural compliance in
connection with your claim for benefits and a statement of your right to bring
action under Section 502(a) of ERISA.

 

If you do not receive a written or electronic response to your request for a
review within 60 days (120 days if the plan administrator informs you of the
need for an extension and the expected decision date), the claim will be deemed
denied on review.

 

You may contact the plan administrator if you need assistance requesting a
review.

 

Plan Interpretation

 

You should be aware that prior to a Change in Control the plan administrator has
full discretion and authority to make the final decision regarding all areas of
plan interpretation and administration, including eligibility for benefits,
level of benefits provided, interpretation of plan language or administrative
procedures.

 

For a termination of employment prior to a Change in Control, and not in
anticipation of a Change in Control, the decision of the plan administrator is
final and binding on all individuals dealing with or claiming benefits under the
plan, and, if challenged in court, the plan intends for the plan administrators’
decisions to be upheld, unless found by a court of competent authority to be
arbitrary and capricious.

 

8

--------------------------------------------------------------------------------


 

For a termination of employment in anticipation of or on or after a Change in
Control, the arbitrary and capricious standard of review shall not apply and
there shall be no presumption in favor of either party in interpreting the
provisions of the Executive Severance Plan.

 

9

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, (the “Agreement”) is made and entered into as of the
3rd day of October, 2002, by and between DADE BEHRING HOLDINGS, INC., a Delaware
corporation (together with its subsidiary and affiliated companies, the
“Company”), and «First_Name» «Last_Name» of «US_State__Country» (“Executive”).

 

W I T N E S S E T H:

 

THAT, WHEREAS, the Company is in the worldwide business of, among other things,
manufacturing and marketing instruments and related products and services for
the in vitro diagnostics testing market; and

 

WHEREAS, Executive has been employed by the Company to render services to the
Company and to make contributions to the success and growth of the Company; and

 

WHEREAS, Executive desires that the Company execute a certain Executive
Agreement (the “Acceptance and Acknowledgment Form”) setting forth the terms
pursuant to which the Company is to grant Executive an equity participation in
the Company under the Dade Behring 2002 Management Stock Option Plan; and

 

WHEREAS, the Company promises to execute the Acceptance and Acknowledgment
Form contemporaneously with the Executive’s signing of this Agreement; and

 

WHEREAS, the Company and the Executive mutually desire to enter into an
agreement providing certain terms and conditions for the employment of Executive
by the Company as provided hereinbelow;

 

NOW, THEREFORE, in consideration of the premises set forth above, Executive’s
continued employment by the Company, the compensation to be paid to Executive by
the Company, the covenants and agreements set forth in the Acceptance and
Acknowledgment Form, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 

1.             Conflicts of Interest.  Executive will exert his/her best efforts
in the performance of his/her duties as an employee of the Company and will
remain loyal to the Company during the term of his/her employment with the
Company.  Executive represents, warrants and agrees that he/she is not presently
engaged in, nor shall he/she, during the term of his/her employment with the
Company, enter into any employment or agency relationship with any third party
whose interests might conflict with those of the Company.  Executive further
represents, warrants and agrees that he/she does not presently, nor shall
he/she, during the term of his/her employment with the Company, possess any
significant interest, directly or indirectly, including without limitation
through Executive’s family or through organizations or trusts controlled by
Executive, in any third party whose interest might conflict with those of the
Company.

 

10

--------------------------------------------------------------------------------


 

2.             Confidentiality.  (A) As used herein, the term “Confidential
Information” shall mean any and all information, including, but not limited to,
all data, compilations, programs, devices, strategies, concepts, ideas or
methods concerning or related to (i) the Company’s financial condition, results
of operations, and amounts of compensation paid to officers and employees;
(ii) marketing and sales programs of the Company and the terms and conditions
(including prices) of sales and offers of sales of products and/or services by
the Company; (iii) the terms, conditions and current status of the Company’s
agreements and relationships with any customers, suppliers or patients; (iv) the
identities and business preferences of the Company’s actual and prospective
customers and suppliers or any employee or agent thereof with whom the Company
communicates; (v) the Trade Secrets and know-how, manufacturing processes and
techniques, regulatory approval strategies, computer programs, data, formulae,
and compositions, service techniques and protocols, new product designs and
other skills, ideas, and strategic plans possessed, developed, accumulated or
acquired by the Company; (vi) any communications between the Company, its
officers, directors, shareholders or employees, and any attorney retained by the
Company for any purpose, or any person retained or employed by such attorney for
the purpose of assisting such attorney in his or her representation of the
Company; and (vii) any other matter or thing, whether or not recorded on any
medium, (a) by which the Company derives actual or potential economic value from
such matter or thing being not generally known to other persons or entities who
might obtain economic value from its disclosure or use, or (b) which gives the
Company an opportunity to obtain an advantage over its competitors who do not
know or use the same.

 

(B)           Executive acknowledges and agrees that the Company is engaged in
the highly competitive in vitro diagnostics testing instruments and related
products and services industry, and has expended, or will expend, significant
sums of money and has invested, or will invest, a substantial amount of time to
develop and use, and maintain the secrecy of, the Confidential Information and
Trade Secrets.  The Company has thus obtained, or will obtain, a valuable
economic asset which has enabled, or will enable, it to develop an extensive
reputation and to establish long-term business relationships with its suppliers,
customers and patients.  If such Confidential Information and/or Trade Secrets
were disclosed to another person or entity or used for the benefit of anyone
other than the Company, the Company would suffer irreparable harm, loss and
damage.  Accordingly, Executive acknowledges and agrees that, unless the
Confidential Information and/or Trade Secrets becomes publicly known through
legitimate origins not involving an act or omission by Executive:

 

(i)            the Confidential Information and Trade Secrets are, and at all
times hereafter shall remain, the sole property of the Company;

 

(ii)           Executive shall use his/her best efforts and the utmost diligence
to guard and protect the Confidential Information and Trade Secrets from any
unauthorized disclosure to any competitor, supplier or customer of the Company
or any other person, firm, corporation, or other entity;

 

(iii)          unless the Company gives Executive prior express written
permission, during his employment and thereafter, Executive shall not, use for
his own benefit, or divulge to any

 

11

--------------------------------------------------------------------------------


 

competitor, supplier or customer or any other person, firm, corporation, or
other entity, the Confidential Information or Trade Secrets which Executive may
obtain, learn about, develop, or be entrusted with as a result of Executive’s
employment by the Company; and

 

(iv)          except in the ordinary course of the Company’s business, Executive
shall not seek or accept any Confidential Information or Trade Secrets from any
former, present, or future employee of the Company.

 

(C)           Executive also acknowledges and agrees that all documentary and
tangible Confidential Information and Trade Secrets including, without
limitation, such Confidential Information and Trade Secrets as Executive has
committed to memory, is supplied or made available by the Company to the
Executive solely to assist him in performing services for and on behalf of the
Company.  Executive further agrees that after his/her employment with the
Company is terminated for any reason:

 

(i)            Executive shall not remove from Company property, and shall
immediately return to the Company, all documentary or tangible Confidential
Information and Trade Secrets in his/her possession, custody, or control and not
make or keep any copies, notes, abstracts, summaries, tapes or other record of
any type of Confidential Information or Trade Secrets; and

 

(ii)           Executive shall immediately return to the Company any and all
other Company property in his/her possession, custody or control, including,
without limitation, any and all keys, security cards, passes, credit cards, and
marketing literature.

 

3.             Non-Competition.  (A) Executive hereby agrees that unless his/her
employment by the Company hereunder shall be terminated by the Executive by
reason of material breach by the Company of its obligations to Executive
hereunder, Executive will not, prior to the expiration of one (1) year after
he/she shall cease to be employed by the Company, without the consent in writing
of the Company, engage in or become directly or indirectly interested in any
proprietorship, partnership, trust or corporation (whether as owner, partner,
trustee, beneficiary, stockholder, officer, director, employee, consultant,
lessor, lessee or otherwise) which shall engage anywhere within such geographic
limits as the Company and such entity are, or would be, in actual competition,
in any business activity competitive with the business activities of the
Company, including, without limitation, in connection with research or
development, production, distribution, marketing, providing or selling of
products, processes, or services, in existence or under development, which are
substantially the same, may be substituted for, or applied to substantially the
same end use as the products, processes or services with which Executive works
during the time of his/her employment with the Company or about which Executive
acquires Confidential Information; provided that nothing herein will prevent
Executive from owning in the aggregate not more than 2% of the outstanding stock
of any class of a corporation which is publicly traded, so long as Executive has
no participation in the management of such corporation.

 

12

--------------------------------------------------------------------------------


 

(B)           Executive further agrees that Executive will not, prior to the
expiration of one (1) year following the termination of Executive’s employment
for any reason, without the consent of the Company in writing, directly or
indirectly, or by action in concert with others, induce or influence, or seek to
induce or influence, any person who is engaged by the Company as an employee,
agent, independent contractor or otherwise, to terminate his/her/its employment
or engagement, nor shall Executive, directly or indirectly, employ or engage, or
solicit for employment or engagement, or advise or recommend to any other person
or entity that such person or entity employ or engage or solicit for employment
or engagement, any person or entity employed or engaged by the Company.

 

4.             Intellectual Property Rights.  (A) As used in this Agreement, the
term “Inventions” shall mean and include all procedures, systems, machines,
methods, processes, uses, apparatuses, compositions of matter, designs or
configurations, computer programs of any kind, discovered, conceived, reduced to
practice, developed, made, or produced, or any improvements to them, and shall
not be limited to the meaning of “Invention” under the United States patent
laws.  Executive agrees to disclose promptly to the Company any and all
Inventions, whether or not patentable and whether or not reduced to practice,
conceived, developed, or learned by Executive during his/her employment with the
Company or during a period of one hundred twenty (120) days after the
termination thereof, either alone or jointly with others, which relate to or
result from the actual or anticipated business, work, research, investigations,
products, or services of the Company, or which result, to any extent, from use
of the Company’s premises or property.  Executive acknowledges and agrees that
the Company is the sole owner of any and all property rights in all such
Inventions, including, but not limited to, the right to use, sell, license or
otherwise transfer or exploit the Inventions, and the right to make such changes
in them and the uses thereof as the Company may from time to time determine. 
Executive agrees to disclose in writing and to assign, and Executive hereby
assigns, to the Company, without further consideration, Executive’s entire
right, title, and interest (throughout the United States and in all foreign
countries) free and clear of all liens and encumbrances, in and to all such
Inventions, which shall be the sole property of the Company, whether or not
patentable. The Company shall reimburse Executive for reasonable out-of-pocket
expenses, such as travel, food and lodging incurred by Executive in providing
such cooperation.  This Section 4 does not apply to any Inventions:

 

(i)            for which no equipment, supplies, facility, or Confidential
Information of the Company were used;

 

(ii)           which were developed entirely on Executive’s own time; and

 

(iii)          which do not relate at the time of conception or reduction to
practice to the Company’s current business or its actual or demonstrably
anticipated research or development, or which do not result from any work
performed by Executive for the Company.  Executive hereby certifies that he/she
has no continuing obligations with respect to the assignment of inventions or
rights to Inventions, nor does Executive claim any previous, unpublished
Inventions within the

 

13

--------------------------------------------------------------------------------


 

scope of this Agreement as his/her own, except for the Inventions, if any, which
are listed on Exhibit A to this Agreement.

 

(B)           Executive hereby acknowledges and agrees that all writings and
other works which may be copyrighted (including computer programs) which are
related to the present or planned business of the Company and are prepared by
Executive during his/her employment with the Company shall be, to the extent
permitted by law, deemed to be works for hire, with the copyright automatically
vesting in the Company.  To the extent that such writings and works are not
works for hire, Executive hereby waives any and all “moral rights” in such
writings and works, and agrees to assign, and hereby does assign, to the Company
all of Executive’s right, title and interest, including copyright, in such
writings and works.

 

(C)           Executive further agrees to reasonably cooperate with the Company,
both during and after employment in obtaining and enforcing patents, copyrights,
trademarks, and other protections of the Company’s rights in and to all such
Inventions, writings and other works.  Without limiting the generality of the
foregoing, Executive shall, at any time during or after employment with the
Company, at the Company’s request, execute specific assignments in favor of the
Company or its nominee of Executive’s interest in any of the Inventions,
writings or other works covered by this Agreement, as well as execute all
papers, render all assistance, and perform all lawful acts which the Company
considers necessary or advisable for the preparation, filing, prosecution,
issuance, procurement, maintenance or enforcement of patents, trademarks,
copyrights and other protections, and any applications for any of the foregoing,
of the United States or any foreign country for any such Inventions, writings or
other works, and for the transfer of any interest Executive may have therein. 
Executive shall execute any and all papers and documents required to vest title
in the Company or its nominee in any such Inventions, writings, other works,
patents, trademarks, copyrights, applications and interests.

 

(D)          In the event that Executive is not employed by the Company at the
time Executive is requested to perform any act or execute any document under
paragraph 4(C), the Company shall pay to Executive fifty dollars ($50.00) for
the execution of each such document and one hundred fifty dollars ($150.00) per
day for each day or portion thereof spent at the request of the Company in the
performance of acts pursuant to paragraph 4(C), plus reimbursement for any
out-of-pocket expenses incurred by Executive at the Company’s request in such
performance.

 

(E)           Executive represents, warrants and agrees that Executive has
disclosed to the Company all continuing obligations which Executive has with
respect to the assignment of Inventions to any previous employers, and Executive
claims no previous unpatented Inventions as his/her own, except for those which
have been reduced to practice and which are shown on Exhibit A hereto. 
Executive acknowledges and agrees that the Company does not seek any
confidential information which Executive may have acquired from a previous
employer, and Executive will not disclose any such information to the Company.

 

14

--------------------------------------------------------------------------------


 

5.             Remedies.  Executive acknowledges and agrees that the business of
the Company is highly competitive, and that violation of any of the covenants
provided for in this Agreement would cause immediate, immeasurable and
irreparable harm, loss and damage to the Company not adequately compensable by a
monetary award.  Accordingly, the Executive agrees, without limiting any of the
other remedies available to the Company, that any violation of said covenants,
or any of them, may be enjoined or restrained by any court of competent
jurisdiction, and that any temporary restraining order or emergency, preliminary
or final injunctions may be issued by any court of competent jurisdiction,
without notice and without bond.

 

15

--------------------------------------------------------------------------------


 

6.             Miscellaneous.

 

(A)          Executive will permit the Company and its agents to use and
distribute any photographs which are taken of Executive during his/her
employment with the Company as often as desired by the Company for any lawful
purpose.  Executive hereby waives all rights of prior inspection or approval and
releases the Company and its agents from any and all claims or demands which
Executive may have on account of the lawful use or publication of such
photographs.

 

(B)           Executive acknowledges and agrees that this Agreement is not a
contract for or guarantee of continued employment or rate of compensation for
any period.  Executive’s employment with the Company is at will.  Either party
is free to terminate Executive’s employment with the Company at any time, for
any reason.

 

(C)           Executive acknowledges and agrees that Executive may be asked to
submit to drug testing as a condition of employment or continued employment with
the Company and hereby consents to such testing as determined by the Company to
be appropriate.

 

(D)          The covenants and agreements of Executive in paragraphs 2, 3, 4,
and 5 shall survive the termination of Executive’s employment with the Company.

 

(E)           Executive acknowledges and agrees that the Company has a right to
make and enforce any other rules and regulations not contrary to this Agreement
which will also govern Executive’s employment with the Company.

 

(F)           Any notices or communications hereunder will be deemed sufficient
if made in writing and hand-delivered or mailed, postage prepaid, registered or
certified mail, return receipt requested, to the following addresses:

 

If to the Company:

 

Dade Behring Holdings, Inc

1717 Deerfield Road-P.O. Box 778

Deerfield, IL 60015-0778

Attn: General Counsel

 

If to Executive:

 

«First_Name» «Last_Name»

«Address_Line1»

«Address_Line2»

«City», «US_State__Country»  «Zip_Code»

 

16

--------------------------------------------------------------------------------


 

or to such other address as either party may designate for such party by written
notice to the other given from time to time in the manner herein provided.

 

(G)           No delay on the part of any party in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
any party of any right or remedy shall preclude an additional or further
exercise thereof or the exercise of any other right or remedy.

 

(H)          The validity, construction, and the enforceability of this
Agreement shall be governed in all respects by the laws of the State of
Illinois, unless the forum jurisdiction determines that it has a greater
interest in the dispute.

 

(I)            This Agreement may be executed in any one or more counterparts,
each of which shall constitute an original, no other counterpart needing to be
produced, and all of which, when taken together, shall constitute but one and
the same instrument.

 

(J)            If any provision contained in this Agreement is found to be
unenforceable, in whole or in part, it is the intention of the parties that such
provisions shall be amended to the extent required to render it valid and
enforceable, and the parties shall be deemed to have substituted for each such
portion amended, words which give the maximum scope permitted under applicable
law.

 

(K)          To the extent that a provision of this Agreement, including
paragraph 6(J) above, is found to unenforceable, in whole or in part, and unable
to be modified to render it valid and enforceable, such provision shall be
severable, and the remainder of this Agreement shall nevertheless be enforceable
and binding on the parties.

 

(L)           In the event of litigation between Executive and the Company,
Executive undertakes to and shall, upon request of the Company, stipulate in
such litigation to any and all of the acknowledgments which Executive has made
in this Agreement.

 

(M)         The headings of paragraphs herein are merely for convenience of
reference and shall not affect the interpretation of any of the provisions
hereof.  Whenever the context so requires, the plural shall include the singular
and vice versa.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

DADE BEHRING HOLDINGS, INC.
a Delaware corporation

 

 

 

[g125302kgi001.gif]

 

By: Jim Reid-Anderson

 

Its: President and CEO

 

17

--------------------------------------------------------------------------------


 

 

Participant’s Signature:

 

 

 

 

 

 

«First_Name» «Last_Name»

 

18

--------------------------------------------------------------------------------


 

FORM OF GERMAN EXECUTIVE SEVERANCE AGREEMENT

 

Date:

 

Subject:                  Executive Severance Plan

 

From:                      Kathy Kennedy

 

To:

 

As part of the Dade Behring leadership team, you play an important role in Dade
Behring.  To recognize your dedication and commitment towards our vision and
future business success, I am pleased to inform you of your participation in the
improved Executive Severance Plan which will provide you with additional
financial security while finding new employment or pursuing other goals in the
event of an involuntary termination.

 

EXECUTIVE SEVERANCE PLAN

 


1.             (A)          IF YOU ARE “INVOLUNTARILY TERMINATED” (AS DEFINED IN
SECTION 2 BELOW) BY THE COMPANY OTHER THAN AS SET FORTH IN SECTION 1(B), YOU
WILL BE ENTITLED TO RECEIVE (1) YOUR BASE SALARY PAYABLE IN REGULAR PAYROLL
INSTALLMENTS FROM THE DATE WHERE SUCH TERMINATION NOTICE IS GIVEN FOR THE LONGER
OF 12 MONTHS OR THE NOTICE YOU ARE ENTITLED TO FROM YOUR LOCAL EMPLOYER (LESS
APPLICABLE WITHHOLDINGS), (2) A BONUS EQUAL TO YOUR TARGET BONUS IN THE YEAR
WHERE YOU RECEIVE NOTICE OF YOUR TERMINATION, PAYABLE OVER 12 MONTHS IN REGULAR
PAYROLL INSTALLMENTS FROM THE DATE OF SUCH TERMINATION NOTICE (LESS APPLICABLE
WITHHOLDING) AND (3) A BONUS EQUAL TO THE BONUS YOU WOULD HAVE RECEIVED HAD YOU
REMAINED EMPLOYED FOR THE ENTIRE BONUS PERIOD (THE AMOUNT TO BE DETERMINED BY
THE COMPENSATION COMMITTEE OR BOARD IN GOOD FAITH), PRO RATED BASED ON THE
NUMBER OF DAYS THAT HAVE ELAPSED DURING THE YEAR THROUGH THE DATE ON WHICH YOUR
EMPLOYMENT TERMINATES (AND PAYABLE IN ACCORDANCE WITH NORMAL COMPANY POLICY)
(LESS APPLICABLE WITHHOLDING).


 


(B)           IF YOU RECEIVE INVOLUNTARY NOTICE OF TERMINATION ON OR WITHIN TWO
YEARS AFTER OR IN ANTICIPATION OF A CHANGE IN CONTROL (AS DEFINED IN THE 2004
INCENTIVE COMPENSATION PLAN), YOU WILL NOT BE ENTITLED TO THE PAYMENTS UNDER
SECTION 1 (A) ABOVE BUT YOU WILL BE ENTITLED TO RECEIVE IN ONE LUMP SUM PAYMENT
WITHIN THIRTY (30) DAYS AFTER THE INVOLUNTARY NOTICE OF TERMINATION BECOMES
EFFECTIVE (I.E., AFTER THE LAPSE OF THE NOTICE YOU ARE ENTITLED TO FROM YOUR
LOCAL EMPLOYER) TWO TIMES YOUR ANNUAL BASE SALARY AND TWO TIMES THE HIGHER OF
YOUR TARGET BONUS IN THE YEAR OF YOUR TERMINATION OR YOUR TARGET BONUS IN THE
PRECEDING YEAR.  IN ADDITION WITH RESPECT TO SUCH INVOLUNTARY TERMINATION, YOU
WILL BE ENTITLED TO RECEIVE A BONUS EQUAL TO THE GREATER OF (1) A BONUS EQUAL TO
THE BONUS YOU WOULD HAVE RECEIVED HAD YOU REMAINED EMPLOYED FOR THE ENTIRE BONUS
PERIOD OR (2) YOUR TARGET BONUS

 

19

--------------------------------------------------------------------------------


 


FOR THE ENTIRE BONUS PERIOD, IN EACH CASE PRORATED BASED ON THE NUMBER OF DAYS
THAT HAVE ELAPSED DURING THE YEAR THROUGH THE DAY THE  TERMINATION NOTICE
BECOMES EFFECTIVE.  YOU WILL ALSO BE ENTITLED TO RECEIVE NO LATER THAN THIRTY
(30) DAYS AFTER THE INVOLUNTARY TERMINATION NOTICE BECOMES EFFECTIVE (I.E., YOUR
EMPLOYMENT ENDS) THE BONUS, IF ANY, FOR THE PRECEDING BONUS PERIOD WHICH WAS
DETERMINED FOR YOU, TO THE EXTENT SUCH BONUS HAS NOT YET BEEN PAID, AND IF THE
BONUS FOR SUCH PRECEDING PERIOD HAS NOT YET BEEN DETERMINED PRIOR TO A CHANGE IN
CONTROL, THE BONUS FOR SUCH PRECEDING PERIOD SHALL NOT BE LESS THAN THE GREATER
OF (I) YOUR TARGET BONUS FOR SUCH PERIOD OR (II) THE BONUS CALCULATED UNDER SUCH
BONUS PLAN AND THE BONUS SHALL BE PAID IN ACCORDANCE WITH HISTORIC NORMAL
COMPANY POLICY AS TO THE TIMING OF BONUSES.


 


(C)           IN ADDITION, IF YOU ARE INVOLUNTARILY TERMINATED (AS DEFINED IN
SECTION  2 BELOW), YOU SHALL BE PROVIDED WITH EXECUTIVE OUTPLACEMENT SERVICES. 
FOR ONE YEAR FOLLOWING AN INVOLUNTARY TERMINATION DESCRIBED IN SECTION  1(A) OR
TWO YEARS FOLLOWING AN INVOLUNTARY TERMINATION DESCRIBED IN SECTION 1(B), YOU
SHALL BE PROVIDED (AND YOUR FAMILY TO THE EXTENT YOUR FAMILY WAS COVERED UNDER
THE LOCAL HEALTH PLAN OR STATUTORY REGIME AT THE DATE OF YOUR TERMINATION OF
EMPLOYMENT) WITH HEALTH BENEFITS AT THE SAME LEVEL AS ACTIVE EMPLOYEES OF YOUR
LOCAL EMPLOYER (MOST LIKELY CONTRIBUTIONS TO YOUR EXISTING PRIVATE HEALTH
INSURANCE PLAN) PROVIDED YOU PAY THE COMPANY OR YOUR LOCAL EMPLOYER, AS THE CASE
MAY BE, ON A MONTHLY BASIS THE PORTION OF THE PERIODIC COST OF SUCH CONTINUED
COVERAGE EQUAL TO THE DOLLAR AMOUNT YOU WOULD HAVE CONTRIBUTED IF YOU REMAINED
AN ACTIVE EMPLOYEE.


 


(D)          PAYMENTS AND BENEFITS UNDER THIS SECTION WILL ONLY BE PAID IF YOU
HAVE EXECUTED AND DELIVERED TO THE COMPANY AND YOUR LOCAL EMPLOYER A GENERAL
RELEASE IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY AND YOUR LOCAL
EMPLOYER WHICH INCLUDES (A) A FULLY ENFORCEABLE AND FINAL AGREEMENT OF YOURS
WITH THE TERMINATION OF YOUR EMPLOYMENT WITH ANY AND ALL DADE BEHRING ENTITIES,
PROVIDED THAT TERMINATION OBSERVES THE NOTICE YOU ARE ENTITLED TO FROM YOUR
LOCAL EMPLOYER, (B) A RELEASE OF AGE DISCRIMINATION CLAIMS UNDER THE US AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED (INCLUDING THE US OLDER
WORKERS BENEFIT PROTECTION ACT), (C) A RELEASE OF ANY LOCAL (I.E., NON-US)
STATUTORY OR OTHER RULES APPLICABLE TO YOUR EMPLOYMENT, AND ONLY SO LONG AS YOU
HAVE NOT BREACHED THE PROVISIONS OF SECTIONS 4 AND 5 BELOW.


 


(E)           FOR PURPOSES OF THIS LETTER AGREEMENT, “COMPANY” SHALL MEAN DADE
BEHRING HOLDINGS, INC. AND ITS SUBSIDIARIES.


 


2.             “INVOLUNTARY TERMINATION” MEANS A TERMINATION BY THE COMPANY
OTHER THAN IF:


 


(A)          YOU CHOOSE TO LEAVE THE COMPANY, OTHER THAN IN CONNECTION WITH
(I) A  DIMINUTION IN YOUR POSITION (INCLUDING STATUS, TITLES OR REPORTING
REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES (INCLUDING THE ASSIGNMENT
TO YOU OF ANY  DUTIES INCONSISTENT WITH YOUR POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES) OR TERMS AND CONDITIONS OF EMPLOYMENT, EXCLUDING FOR THIS
PURPOSE AN ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH
AND WHICH IS REMEDIED BY THE

 

20

--------------------------------------------------------------------------------


 


COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY YOU, (II) A REDUCTION
OF YOUR BASE SALARY OR BONUS OPPORTUNITY (AS THE SAME MAY BE INCREASED FROM TIME
TO TIME), OR (III) THE RELOCATION OF YOUR PRIMARY BUSINESS LOCATION TO A PLACE
MORE THAN ONE HUNDRED  (100) MILES FROM ITS PRESENT LOCATION, WITHOUT YOUR
CONSENT;


 


(B)           YOU ARE TERMINATED FOR CAUSE (AS DEFINED IN THE DADE BEHRING 2002
MANAGEMENT STOCK OPTION PLAN); OR


 


(C)           YOU ELECT TO ACCEPT A COMPARABLE POSITION EITHER WITHIN THE
COMPANY OR WITH A SUCCESSOR EMPLOYER, FOR EXAMPLE, A PURCHASER OF YOUR BUSINESS
UNIT, IF SOLD.


 


3.             IF YOU BECOME ENTITLED TO ANY PAYMENTS OR BENEFITS WHETHER
PURSUANT TO THE TERMS OF OR BY REASON OF THIS LETTER AGREEMENT OR ANY OTHER
PLAN, ARRANGEMENT, AGREEMENT, POLICY OR PROGRAM (INCLUDING WITHOUT LIMITATION
ANY STOCK OPTION, RESTRICTED STOCK, STOCK APPRECIATION RIGHT OR SIMILAR RIGHT,
OR THE LAPSE OR TERMINATION OF ANY RESTRICTION ON THE VESTING OR EXERCISABILITY
OF ANY OF THE FOREGOING) WITH THE COMPANY, ANY SUCCESSOR TO THE COMPANY OR TO
ALL OR A PART OF THE BUSINESS OR ASSETS OF THE COMPANY (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, SPIN OFF, OR OTHERWISE AND
REGARDLESS OF WHETHER SUCH PAYMENT IS MADE BY OR ON BEHALF OF THE COMPANY OR
SUCH SUCCESSOR) OR ANY PERSON WHOSE ACTIONS RESULT IN A CHANGE OF CONTROL OR ANY
PERSON AFFILIATED WITH THE COMPANY OR SUCH PERSONS (IN THE AGGREGATE, “PAYMENTS”
OR SINGULARLY, “PAYMENT”), WHICH PAYMENTS ARE REASONABLY DETERMINED BY YOU TO BE
SUBJECT TO THE TAX IMPOSED BY SECTION 4999 OR ANY SUCCESSOR PROVISION OF THE US
INTERNAL REVENUE CODE OF 1986, AS AMENDED OR ANY SIMILAR STATE OR LOCAL TAX, OR
ANY INTEREST OR PENALTIES ARE INCURRED BY YOU WITH RESPECT TO SUCH EXCISE TAX
(SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THE COMPANY SHALL PAY YOU AN
ADDITIONAL AMOUNT (“GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY YOU,
AFTER DEDUCTION OR PAYMENT OF (I) ANY EXCISE TAX ON PAYMENTS, (II) ANY FEDERAL,
STATE AND LOCAL INCOME TAX AND EXCISE TAX UPON THE PAYMENT PROVIDED FOR BY THIS
SECTION, AND (III) ANY ADDITIONAL INTEREST AND PENALTIES IMPOSED BECAUSE THE
EXCISE TAX IS NOT PAID WHEN DUE, SHALL BE EQUAL TO THE FULL AMOUNT OF THE
PAYMENTS.  THE GROSS-UP PAYMENT SHALL BE PAID TO YOU WITHIN THIRTY (30) DAYS OF
THE COMPANY’S RECEIPT OF WRITTEN NOTICE FROM YOU THAT THE EXCISE TAX HAS BEEN
PAID, IS OR WAS PAYABLE OR WILL BE PAYABLE AT ANY TIME IN THE FUTURE.


 

Notwithstanding the preceding paragraph of this Section 3, the Company will not
have any obligation to make the Gross-Up Payment unless the value of the
Payments exceeds 110% of the maximum amount of Payments that could be paid to
you without any imposition of Excise Taxes (the “110% Amount”).  If the value of
the Payments does not exceed the 110% Amount, the Payments will be reduced to
the maximum amount of Payments that could be paid to you without any imposition
of Excise Taxes.

 

For purposes of determining the amount of payments pursuant to this Section 3,
you shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the payment is to be made
and state and local income taxes at the highest marginal rates of taxation in
the state and locality of

 

21

--------------------------------------------------------------------------------


 

your residence or your place of business, whichever is higher, on the date the
payment is to be made.

 


4.             YOU ACKNOWLEDGE THAT IN THE COURSE OF YOUR EMPLOYMENT WITH THE
COMPANY YOU HAVE BECOME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH OTHER
CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND THAT YOUR SERVICES HAVE BEEN
AND SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY. 
THEREFORE, YOU AGREE THAT, DURING YOUR EMPLOYMENT WITH THE COMPANY AND FOR ONE
YEAR THEREAFTER (THE “NONCOMPETE PERIOD”), YOU SHALL NOT DIRECTLY OR INDIRECTLY
OWN ANY INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER
SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY BUSINESS COMPETING WITH THE
BUSINESSES OF THE COMPANY, AS SUCH BUSINESSES EXIST OR ARE IN PROCESS DURING
YOUR EMPLOYMENT WITH THE COMPANY ON THE DATE OF THE TERMINATION OF YOUR
EMPLOYMENT, WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE COMPANY ENGAGES OR PLANS
TO ENGAGE IN SUCH BUSINESSES DURING THE NONCOMPETE PERIOD.  NOTHING HEREIN SHALL
PROHIBIT YOU FROM BEING A PASSIVE OWNER OF NOT MORE THAN 2% OF THE OUTSTANDING
STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED, SO LONG AS YOU
HAVE NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


 


5.             DURING THE NONCOMPETE PERIOD, YOU SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY TO LEAVE THE EMPLOY OF THE COMPANY, OR IN ANY WAY
INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY EMPLOYEE THEREOF, OR
(II) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR,
FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY TO CEASE DOING BUSINESS
WITH THE COMPANY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE COMPANY (INCLUDING,
WITHOUT LIMITATION, MAKING ANY NEGATIVE OR DISPARAGING STATEMENTS OR
COMMUNICATIONS REGARDING THE COMPANY).


 


6.             IF, AT THE TIME OF ENFORCEMENT OF SECTION  4 OR 5 OF THIS LETTER,
A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE UNREASONABLE UNDER
CIRCUMSTANCES THEN EXISTING, YOU AND THE COMPANY AGREE THAT THE MAXIMUM PERIOD,
SCOPE OR GEOGRAPHICAL AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA.  BECAUSE YOUR SERVICES ARE
UNIQUE AND BECAUSE YOU HAVE ACCESS TO CONFIDENTIAL INFORMATION AND WORK PRODUCT,
YOU AND THE COMPANY AGREE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR
ANY BREACH OF THIS LETTER AGREEMENT.  THEREFORE, IN THE EVENT A BREACH OR
THREATENED BREACH OF THIS LETTER AGREEMENT, THE COMPANY OR ITS SUCCESSORS OR
ASSIGNS, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, SHALL
BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF
FROM A COURT OF COMPETENT JURISDICTION IN ORDER TO ENFORCE, OR PREVENT ANY
VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER
SECURITY).  YOU ACKNOWLEDGE THAT THE RESTRICTIONS CONTAINED IN SECTION 4 ARE
REASONABLE AND THAT YOU HAVE REVIEWED THE PROVISIONS OF THIS LETTER AGREEMENT
WITH YOUR LEGAL COUNSEL.  IT IS AGREED THAT (I) THE PAYMENTS UNDER  SECTION 1
ABOVE SHALL BE REDUCED BY THE NON-COMPETE COMPENSATION YOU ARE ENTITLED TO UNDER
YOUR 2002 AGREEMENT ON CONFIDENTIALITY AND PROHIBITION OF POST-TERMINATION
COMPETITION WITH DADE BEHRING HOLDING GMBH, AND (II) THE REMAINING

 

22

--------------------------------------------------------------------------------


 


PORTION OF THE PAYMENTS UNDER SECTION 1 ABOVE SHALL COMPENSATE YOU FOREMOST FOR
THE POST-CONTRACTUAL PERIOD OF YOUR NON-COMPETE OBLIGATION ABOVE.


 


7.             WHENEVER POSSIBLE, EACH PROVISION OF THIS LETTER AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS LETTER AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY ACTION IN ANY OTHER JURISDICTION, BUT THIS LETTER
AGREEMENT SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF
SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


 


8.             THE EXECUTIVE SEVERANCE PLAN IS INTENDED TO BE AN UNFUNDED PLAN
MAINTAINED BY THE COMPANY FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED
EMPLOYEES AS DESCRIBED IN THE REGULATIONS PURSUANT TO THE US EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED AND WILL BE INTERPRETED ACCORDINGLY. 
ADMINISTRATIVE INFORMATION REGARDING THE EXECUTIVE SEVERANCE PLAN AND THE CLAIMS
PROCEDURE UNDER THE EXECUTIVE SEVERANCE PLAN IS SET FORTH IN APPENDIX A.


 


9.             IF, AFTER A CHANGE IN CONTROL (AS DEFINED IN THE 2004 INCENTIVE
COMPENSATION PLAN), YOU OR YOUR ESTATE OR YOUR HEIRS PREVAIL IN ANY ACTION TO
ENFORCE YOUR RIGHTS UNDER THIS LETTER AGREEMENT, YOU SHALL BE ENTITLED TO
RECEIVE YOUR ATTORNEY’S FEES, COSTS AND EXPENSES INCURRED IN ENFORCING YOUR
RIGHTS UNDER THIS LETTER AGREEMENT, AS WELL AS INTEREST AT THE PRIME RATE AS
PUBLISHED IN THE WALL STREET JOURNAL FROM TIME TO TIME ON THE AMOUNT OF THE
JUDGMENT FROM THE DATE OF DEMAND FOR PAYMENT HEREUNDER THROUGH THE DATE OF
RECEIPT OF THE AMOUNT OF THE JUDGMENT.


 


10.           THIS LETTER AGREEMENT, THOSE DOCUMENTS EXPRESSLY REFERRED TO
HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH EMBODY THE COMPLETE AGREEMENT
AND UNDERSTANDING AMONG YOU AND THE COMPANY AND SUPERSEDE AND PREEMPT ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY, EXCEPT
YOUR AGREEMENT EXECUTED            , 200     ATTACHED HERETO.  YOU HEREBY AGREE
THAT IN CONSIDERATION FOR AND SUBJECT TO THE RECEIPT OF PAYMENTS TO BE RECEIVED
UNDER THIS LETTER AGREEMENT, YOU WAIVE ANY AND ALL RIGHTS TO SEVERANCE PAYMENTS
OR BENEFITS UNDER ANY OTHER PLANS, PROGRAMS, CONTRACTS OR ARRANGEMENTS OF THE
COMPANY EXCEPT AS PROVIDED IN ANY INCENTIVE OR EQUITY GRANT.


 


11.           YOU AGREE TO KEEP THE TERMS, CONDITIONS AND AMOUNTS PAYABLE UNDER
THIS EXECUTIVE SEVERANCE PLAN STRICTLY CONFIDENTIAL.  FAILURE TO RESPECT THIS
CONFIDENTIALITY WILL JEOPARDIZE PARTICIPATION IN THE PLAN.


 


12.           IF YOU ARE REHIRED DURING THE PERIOD YOU ARE RECEIVING SEVERANCE
PAYMENTS, YOUR SEVERANCE PAYMENTS WILL STOP ON YOUR REHIRE DATE AND YOUR FUTURE
PARTICIPATION IN THE EXECUTIVE SEVERANCE PLAN WILL BE DETERMINED BY THE BOARD
BASED ON THE FACTS AND CIRCUMSTANCES OF YOUR REHIRE.

 

23

--------------------------------------------------------------------------------


 


13.           IF YOU DIE WHILE RECEIVING SEVERANCE PAY, ANY REMAINING SEVERANCE
WILL BE PAID TO YOUR ESTATE OR HEIRS.


 


14.           IF YOUR SEVERANCE PAY HAS BEEN OVERPAID OR WRONGFULLY PAID, YOU
MUST RETURN THE OVERPAYMENT TO THE COMPANY.  IF YOU FAIL TO RETURN THE
OVERPAYMENT UPON NOTIFICATION, YOU MAY NOT RECEIVE FUTURE SEVERANCE PAY.  IN
ADDITION, THE COMPANY MAY TAKE APPROPRIATE STEPS TO COLLECT THE OVERPAYMENT.


 


15.           IF YOUR ADDRESS CHANGES WHILE YOU ARE RECEIVING SEVERANCE PAY AND
YOU DO NOT NOTIFY THE COMPANY, YOUR SEVERANCE PAY MAY BE DELAYED.


 

16.           This letter is subject to the laws of the United States.

 

24

--------------------------------------------------------------------------------


 

Working together, we can leverage our strengths, manage through our challenges
and anticipate a very positive future.  I very much look forward to working with
you as we progress together.

 

Congratulations!

 

/s/ Kathy Kennedy

 

 

Kathy Kennedy
Senior Vice President Human Resources

 

Agreed and Acknowledged

 

 

 

 

Participant Name

 

25

--------------------------------------------------------------------------------


 

EXECUTIVE SEVERANCE PLAN
                                  , 2005

 

APPENDIX A

 

Plan Sponsor and Administrator

 

Dade Behring, Inc. sponsors the Executive Severance Plan.

 

The plan administrator of the Executive Severance Plan is the Compensation
Committee or such other committee appointed by Dade Behring’s Board of
Directors.

 

The Senior Vice President, Human Resources is your primary source of information
about the Executive Severance Plan. If you have questions the Senior Vice
President, Human Resources cannot answer satisfactorily, you may contact the
plan administrator at:

 

Compensation Committee
c/o Dade Behring Inc.
1717 Deerfield Road
Deerfield, IL 60015

 

Plan Identification

 

The plan’s official name is the Dade Behring Executive Severance Plan and the
official plan number 503.

 

Claims Procedure

 

Should any claim you make be denied, you will receive a written or electronic
explanation of the decision within 90 days (180 days if the plan administrator
informs you of the need for an extension and the expected decision date) after
the original claim was filed.  The explanation will:

 

a)             Describe the reason(s) your claim was denied;

b)            Reference any plan provision on which the denial is based;

c)             Describe any additional information needed to reach a decision on
your claim;

d)            Explain why the additional information is necessary;

e)             Describe the plan’s claims procedure and the time limits
applicable to such procedures; and

f)             Describe your right to bring a civil action under Sections
502(a) of ERISA.

 

If you do not receive a written or electronic response to your claim within 90
days (180 days if the plan administrator informs you of the need for an
extension and the expected decision date), your claim will be deemed denied.  If
your claim is denied (or deemed denied), you may then have your claim denial
reviewed.

 

If you want to have the decision reviewed, you must submit a written or
electronic request for a review to the plan administrator within 60 days after
you receive your explanation of denial (or when your claim is deemed denied). 
You can have a lawyer represent you.  Written or electronic

 

26

--------------------------------------------------------------------------------


 

comments, documents, records and other information relating to the claim for
benefits may be submitted to the plan administrator along with the review
request.  During the 60-day period following notice of denial, you or your
authorized representative may receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relied upon, submitted, considered, generated or showing procedural
compliance in connection with your claim.  The review will take into account all
comments, documents, records and other information submitted without regard to
whether such information was submitted or considered in the initial
determination.

 

Upon receipt of a request for review of a claim denial, the plan administrator
will undertake a full and fair review and provide you with written or electronic
notice of its decision.  A final decision will be made within 60 days (120 days
if the plan administrator informs you of the need for an extension and the
expected decision date) after the plan’s receipt of your request for review. 
However, if the period of time is extended due to your failure to submit
information necessary to decide the claim, the period for making the benefit
determination on review will be tolled from the date on which extension notice
is sent to you until the date on which you respond to the request for additional
information.

 

If your claim is wholly or partially denied on review, the notice of the
decision on review will inform you of the specific reasons for the decision, the
specific provisions of the Plan upon which the decision is based, a statement
that you are entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relied
upon, submitted, considered, generated or showing procedural compliance in
connection with your claim for benefits and a statement of your right to bring
action under Section 502(a) of ERISA.

 

If you do not receive a written or electronic response to your request for a
review within 60 days (120 days if the plan administrator informs you of the
need for an extension and the expected decision date), the claim will be deemed
denied on review.

 

You may contact the plan administrator if you need assistance requesting a
review.

 

Plan Interpretation

 

You should be aware that prior to a Change in Control the plan administrator has
full discretion and authority to make the final decision regarding all areas of
plan interpretation and administration, including eligibility for benefits,
level of benefits provided, interpretation of plan language or administrative
procedures.

 

For a termination of employment prior to a Change in Control, and not in
anticipation of a Change in Control, the decision of the plan administrator is
final and binding on all individuals dealing with or claiming benefits under the
plan, and, if challenged in court, the plan intends for the plan administrators’
decisions to be upheld, unless found by a court of competent authority to be
arbitrary and capricious.

 

27

--------------------------------------------------------------------------------


 

For a termination of employment in anticipation of or on or after a Change in
Control, the arbitrary and capricious standard of review shall not apply and
there shall be no presumption in favor of either party in interpreting the
provisions of the Executive Severance Plan.

 

28

--------------------------------------------------------------------------------


 

Vereinbarung zu Vertraulichkeit und
Enthaltung nachvertraglichen
Wettbewerbs

 

Agreement on Confidentiality and
Prohibition of post-termination
competition

 

 

 

 

 

zwischen der

 

between

 

 

 

 

 

Dade Behring Holding GmbH,

 

 

 

 

 

Deutschland,.(die “Gesellschaft”), hier vertreten durch den Gesellschafter

 

Germany, (the “Company”), here represented  by its shareholder

 

 

 

 

 

Dade Behring, Inc.,

 

 

 

 

 

dieser vertreten durch

 

here acting through

 

 

 

 

 

 

 

LouisePearson,

 

 

 

 

 

einerseits,

 

on one side,

 

 

und

 

and

 

 

 

 

 

Dominick Martin Quinn

 

 

 

 

 

(der “Geschäftsführer”) andererseits.

 

(the “Managing Director”) on the other side.

 

Präambel

 

Preamble

 

 

 

Herr Quinn ist zum Geschäftsführer der Gesellschaft bestellt. Nunmehr
vereinbaren die Parteien was folgt:

 

Mr. Quinn has been appointed managing director of the Company. Now, the parties
agree as follows:

 

 

1

 

Geheimhaltung

 

1

 

Secrecy

 

 

 

 

 

 

 

1.1

 

Der Geschäftsführer wird sowohl während seines Dienstverhältnisses als auch nach
dessen Ende über aile ihm anvertrauten, zugänglich gemachten oder sonst
bekannt-gewordenen vertraulichen Angelegen-heiten, insbesondere Betriebs- und
Geschäftsgeheimnisse, der Gesell-schaft oder eines mit der Gesellschaft
verbundenen Unternehmens Still-schweigen gegenüber Dritten bewahren und
Betriebs- und Geschäftsgeheimnisse nicht selbst verwerten.

 

1.1

 

During the term of this Agreement and thereafter, the Managing Director shall
not disclose to any third party any of the business or operational secrets of
the Company or any affiliated company which have been entrusted or otherwise
become known to him, and he shall not utilize such business or operational
secrets himself.

 

29

--------------------------------------------------------------------------------


 

1.2

 

Geschäftliche Unterlagen aller Art, einschließlich persönlicher Aufzeich-nungen,
die sich auf Angelegenheiten oder Tätigkeiten der Gesellschaft oder mit der
Gesellschaft verbundener Unternehmen beziehen, dürfen nur zu geschäftlichen
Zwecken verwendet werden, sind sorgfältig aufzubewahren und der Gesellschaft auf
Aufforderung unverzüglich auszuhändigen. Zurück-behaltungsrechte sind ausge-
schlossen.

 

1.2

 

Any business records, including personal notes concerning the Company’s or any
affiliated company’s affairs and activities, shall be used only for business
purposes, shall be kept carefully, and must be immediately handed over to the
Company upon request. Any rights of retention are excluded.

 

 

 

 

 

 

 

2

 

Erfindungen, urheberrechtliche Werke

 

2

 

Inventions, Copyright Protected Works

 

 

 

 

 

 

 

2.1

 

Für Erfindungen und technische Verbesserungsvorschläge sowie urheberrechtlich
geschützteWerke des Geschäftsführers gelten die für Arbeitnehmer geltenden
Vorschriften entsprechend. Zusätzliche Vergütungsansprüche des Geschäftsführers
bestehen nicht; diese Leistungen sind mit dem Festgehalt abgegolten.

 

2.1

 

With respect to inventions, proposals for technical improvements and copyright
protected works of the Managing Director, the regulations which are applicable
to employees shall apply accordingly. The Managing Director shall not be
entitled to any additional compensation; such achievements are compensated by
the Base Salary.

 

 

 

 

 

 

 

3

 

Freistellung

 

3

 

Garden Leave

 

 

 

 

 

 

 

3.1

 

Dem Geschäftsführer ist bekannt, dass die Gesellschaft berechtigt ist, ihn
unbeschadet seiner Vergütungsansprüche jederzeit von seinem Amte als
Geschäftsführer abzuberufen. Nach einer solchen Abberufung ist der
Geschäftsführer zur Leistung der Dienste oder zu sonstigen Tätigkeiten für die
Gesellschaft weder berechtigt noch mit Ausnahme von Abwicklungs- oder
Übergabetätigkeiten verpflichtet. Die übrigen Pflichten der Parteien
bleiben, unberührt.

 

3.1

 

The Company may at any time remove the Managing Director from his office as
managing director, notwithstanding his entitlement to remuneration. Upon removal
from his office, the Managing Director shall not be entitled nor, except for
transitional activities, be required to render services or other activities for
the Company. Any other duties of the parties will remain unaffected.

 

30

--------------------------------------------------------------------------------


 

4

 

Nachvertragliche Beschränkungen

 

4

 

Post-termination Restrictions

 

 

 

 

 

 

 

4.1

 

Der Geschäftsführer wird für die Dauer von zwö1f Monaten nach dem Ende des
Dienstverhältnisses weder in selbständiger, unselbständiger oder sonstiger Weise
unmittelbar oder mittelbar für ein Wettbewerbs- unternehmen der Gesellschaft
tätig werden, falls und soweit er im Rahmen einer solchen Tätigkeit seine nicht
allgemein zugänglichen Kenntnisse über Auftraggeber, Lieferanten, Produkte,
Geschäftspolitik oder Betriebs- und Geschäftsgeheimnisse der Gesellschaft oder
mit der Gesellschaft verbundener Unternehmen verwenden kann. In gleicher Weise
ist dem Geschäftsführer untersagt, während der Dauer des Verbotes unmittelbar
oder mittelbar ein solches Unternehmen zu errichten, zu erwerben, zu betreiben
oder sich an einem solchen Unternehmen zu beteiligen, mit der Maßgabe, dass der
Besitz von bis zu 2% der öffentlich gehandelten Anteile an Unternehmen unberührt
bleibt.

 

4.1

 

For a period of twelve months after the end of the service agreement, the
Managing Director shall neither as a self-employed or employed person nor
otherwise, directly or indirectly, act for a competing enterprise of the
Company, if and to the extent that, in the course of such activities, he can use
information of the Company or affiliated companies with respect to customers,
suppliers, products, business strategies or business and operational secrets
which is not available to the public. Under the same conditions, the Managing
Director shall during the period of the restriction neither directly nor
indirectly participate in, acquire, operate or establish such company, provided
that nothing herein will prevent the Managing Director from owning in the
aggregate not more than 2% of the outstanding stock of a publicly traded
corporation.

 

 

 

 

 

 

 

 

 

Das Wettbewerbsverbot gilt auch zugunsten von mit der Gesellschaft verbundenen
Unternehmen, deren Geschäftsgegenstand die Forschung und Entwicklung, die
Produktion oder der Vertrieb von Geräten, Reagenzien und anderen Produkten oder
Dienstleistungen im in-vitro Diagnostika Markt (“Verbundene Unternehmen im
in-vitro Diagnostika Markt”) ist.

 

 

 

The prohibition to compete applies also for the benefit of companies affiliated
with the Company, provided their respective field of business is the research
and development, production or distribution of instruments and related products
and services for the in vitro diagnostics testing market (“Affiliated Companies
in the in-vitro diagnostica market”).

 

 

 

 

 

 

 

 

 

In räumlicher Hinsicht gilt dieses Verbot für aile Regionen, in denen die
Gesellschaft, ob selbst oder durch

 

 

 

This restriction shall apply to all territories the Company, whether itself or
through third parties, or Affiliated

 

31

--------------------------------------------------------------------------------


 

 

 

Dritte, oder Verbundene Unternehmen im in-vitro Diagnostika Markt tätig sind,
jedoch nur soweit der Geschäftsführer für diese Regionen in den letzten zwei
Jahren vor dem Ende seines Dienstverhältnisses persönlich Verantwortung hatte.

 

 

 

Companies in the in-vitro diagnostica market operate in, but only to the extent
that the Managing Director has had personal responsibility for these regions in
the last two years before his service relation has terminated.

 

 

 

 

 

 

 

4.2

 

Der Geschäftsführer wird für die Dauer von zwölf Monaten nach dem Ende des
Dienstverhältnisses weder für sich noch in selbständiger, unselbständiger oder
sonstiger Weise für Dritte unmittelbar oder mittelbar Aufträge von Auftraggebern
oder Kunden nachsuchen, annehmen oder bearbeiten, die in den letzten zwei Jahren
vor dem Ende des Dienstverhältnisses zum Auftraggeber- oder Kundenkreis der
Gesellschaft gehörten. In gleicher Weise ist es dem Geschäftsführer während der
Dauer des Verbotes untersagt, auf den vorbezeichneten Abnehmer- oder Kundenkreis
in der Absicht einzuwirken, den Umfang der Auftragsbeziehung zur Gesellschaft zu
reduzieren oder zu begrenzen.

 

4.2

 

For a period of twelve months after the end of the service agreement, the
Managing Director shall neither for himself nor as a self-employed or employed
person or otherwise for third parties, directly or indirectly, solicit or accept
orders or work on assignments from principals who, in the last two years prior
to the end of the service agreement, have been customers of the Company.
Similarly, during the period of the restriction, the Managing Director shall not
act upon the aforementioned customers with the intention to reduce or limit the
Company’s business.

 

 

 

 

 

 

 

 

 

Dieses Verbot gilt auch zugunsten von Verbundenen Unternehmen im in-vitro
Diagnostika Markt.

 

 

 

This prohibition applies also for the benefit of Affiliated Companies in the
in-vitro diagnostica market.

 

 

 

 

 

 

 

4.3

 

Der Geschäftsführer wird für die Dauer von zwölf Monaten nach dem Ende des
Dienstverhältnisses weder für sich noch in selbständiger, unselbständiger oder
sonstiger Weise für Dritte unmittelbar oder mittelbar Arbeitnehmer oder
selbständig Tätige der Gesellschaft oder mit der Gesellschaft verbundener
Unternehmen veranlassen oder beeinflussen, die Tätigkeit für die Gesellschaft
oder das mit der Gesellschaft verbundene Unternehmen zu beenden.

 

4.3

 

For a period of twelve months after the end of the service agreement, the
Managing Director shall, neither for himself nor as a self-employed or employed
person or otherwise for third parties, directly or indirectly, induce or
influence any person who is employed or engaged by the Company or a company
affiliated with the Company as an employee or independent contractor to
terminate his or her employment or engagement with the Company or a company
affiliated with the Company.

 

32

--------------------------------------------------------------------------------


 

4.4

 

Bei einer Kündigung aus wichtigem Grund kann der Kündigungsborechtigte vor
Ablauf eines Monats nach der Kündigung durch schriftliche Erklärung gegenüber
dem anderen Teil die nachvertragliche Wettbewerbsbeschränkung aufheben. Bei
einer ordentlichen Kündigung durch die Gesellschaft hat der Geschäftsführer kein
Lösungsrecht.

 

4.4

 

In the event of termination for cause, the party which is entitled to terminate
may determine the post-contractual restrictions by so informing the other party
in writing within one month after the termination notice. If the Company
terminates the service without cause, the Managing Director shall not be
entitled to determine the restrictions.

 

 

 

 

 

 

 

4.5

 

Für die Dauer der vereinbarten nachvertraglichen Wettbewerbs-beschränkungen
erhält der Geschäftsführer eine Entschädigung, die für jedes Jahr des Verbots
die Hälfte seiner zuletzt bezogenen vertragsmäßigen Leistungen erreicht.

 

4.5

 

For the term of the agreed post-contractual restrictions, the Managing Director
shall receive compensation which amounts for every year of the prohibition to
half of his last contractual remuneration.

 

 

 

 

 

 

 

4.6

 

Die Gesellschaft kann jederzeit mit einer der ordentlichen Kündigungsfrist des
Dienstverhältnisses entspre-chenden Ankündigungsfrist, höchstens jedoch der
Einjahresfrist des § 75a HGB, auf die vereinbarten nachvertraglichen
Wettbewerbsbe-schränkungen verzichten.

 

4.6

 

The Company may at any time waive the agreed post-contractual restrictions by
giving notice equal to the length of notice required for the termination of the
service relation, but at the most the one year pursuant to § 75a German
Commercial Code.

 

 

 

 

 

 

 

4.7

 

Für jeden Fall der Zuwiderhandlung gegen die vereinbarten nachvertraglichen
Wettbewerbs- beschränkungen zahlt der Geschäftsführer der Gesellschaft eine
Vertragsstrafe. Verletzt dieselbe Handlung mehrere Verbote, wird nur eine
Vertragsstrafe fällig. Die Vertragsstrafe beträgt das zweifache des Betrages,
den der Geschäftsführer infolge der verbotswidrigen Tätigkeit erhält, mindestens
jedoch ein Sechstel seiner letzten jährlichen Vergütung als Geschäftsführer der
Gesellschaft. Wird dem Geschäftsführer die Vertragsstrafe von einer dritten
Person erstattet, so erhöht sich die Vertragsstrafe um den ihm erstatteten
Betrag. Die Vertragsstrafe wird im

 

4.7

 

In the event of any breach of the post-contractual restrictions agreed upon
above, the Managing Director shall pay the Company a contractual penalty. In the
event that one and the same activity constitutes a breach of several
restrictions, the contractual penalty shall only be payable once. The
contractual penalty shall be twice the amount the Managing Director earns as a
result of the forbidden activity and shall be no less than one sixth of his last
annual remuneration as managing director of the Company. In the event that the
contractual penalty is reimbursed to the Managing Director by a third party, the
contractual penalty shall increase by the amount reimbursed. In the event of

 

33

--------------------------------------------------------------------------------


 

 

 

Faile eines Dauerverstoßes für jeden angefangenen Kalendermonat neu verwirkt.
§ 340 Abs. 1 BGB findet keine Anwendung, so dass das Vertragsstrafenverlangen
den Erfüliungsanspruch nicht ausschließt.

 

 

 

a continuing breach, the contractual penalty shall be re-imposed for any
calendar month commenced. Section 340 sub-section 1 German Civil Code does not
apply, so that the request for payment of the contractual penalty does not
exclude the claim for performance.

 

 

 

 

 

 

 

4.8

 

Im übrigen gelten die Vorschriften des Handelsgesetzbuches, insbesondere die
§§ 74 ff HGB.

 

4.8

 

In all other respects, the regulations of the German Commercial Code will apply,
in particular §§ 74 et seq.

 

 

 

 

 

 

 

5

 

Sonstiges

 

5

 

Miscellaneous

 

 

 

 

 

 

 

5.1

 

Frühere Vereinbarungen über nachvertragliche Beschränkungen werden hiermit mit
sofortiger Wirkung aufgehoben.

 

5.1

 

Any prior agreements on post-termination restrictions are terminated herewith
effective immediately.

 

 

 

 

 

 

 

5.2

 

Die Regelungen dieser Vereinbarung verdrängen arbeits- oder dienstvertraglich in
Bezug genommene tarifliche Regelungen zu nachvertraglichen Wettbewerbs-verboten.

 

5.2

 

The stipulations of this agreement shall have precedence over any collectively
agreed rules on post-termination restrictions incorporated into the employment
relation.

 

 

 

 

 

 

 

6

 

Schlussbestimmungen

 

6

 

Final Provision

 

 

 

 

 

 

 

6.1

 

Sollte eine Bestimmung dieses Vertrages ganz oder teilweise ungültig sein oder
werden, so wird hierdurch die Gültigkeit der übrigen Bestimmungen nicht berührt.
Anstelle der ungültigen Bestimmung gilt diejenige gültige Bestimmung als
vereinbart, die dem Sinn und Zweck der ungültigen Bestimmung am nächsten kommt.
Dies gilt auch dann, wenn die Ungültigkeit der Bestimmung auf einem Maß der
Leistung oder der Zeit beruht; es gilt dann das rechtlich zulässige Maß.

 

6.1

 

Should any provision of this Agreement, in total or in part, be or become
invalid, the validity of the other provisions shall not be affected thereby. The
invalid provision shall be replaced by such valid provision which corresponds as
closely as possible to the intention and purpose of the invalid provision. The
same shall apply, if the invalidity is based on a measurement of performance or
time, in which case the extent permitted by law shall be applicable.

 

 

 

 

 

 

 

6.2

 

Die Vereinbarung untersteht deutschem Recht.

 

6.2

 

The agreement is governed by German law.

 

 

 

 

 

 

 

6.3

 

Die deutsche Fassung der

 

6.3

 

The German version of this agreement

 

34

--------------------------------------------------------------------------------


 

Vereinbarung ist marßgeblich.

is authoritative.

 

 

Für die Gesellschaft/

Geschäftsführer/Managing Director:

 

 

On behalf of the Company:

 

 

 

Ort/Place:

Deerfield Illinois USA

 

Ort/Place:

/s/ Liederbach, Germany

 

 

 

 

 

 

 

Datum/Date:

16 December 2002

 

Datum/Date:

7-Jan 2003

 

 

 

Unterschrift/

Unterschrift/

Signature:

/s/ Louise Pearson

 

Signature:

/s/ Donal Quinn

 

 

 

Ich, Geschäftsführer, bestätige, ein Original
dieser Vereinbarung erhalten zu haben.

I, managing director, confirm to have received
an original copy of this Agreement.

 

 

Ort/Place:

 

 

 

 

 

 

 

Datum/Date:

 

 

 

 

 

 

 

Unterschrift/

 

 

 

Signature:

 

 

 

 

--------------------------------------------------------------------------------